Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the claims filed on 5/31/2022, where claims 1-20 were elected, and claims 21-67 withdrawn. Therefore, claims 1-20 have been examined.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is very brief, at 44 words, and merely recites the limitations of claim 1.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,108,491. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the instant application is anticipated by claim 8 of the reference patent, as claim 8 of the reference patent contains all of the limitations of claim 1 of the instant application, namely, a plurality of memories and access units, and a controller (control circuit) configured to control (manage) data from an access unit according to operation cycle different to another access unit whose form factor is different to that of the access unit. It is understood that controller/control circuit and control/manage may be used interchangeably in the art, and the use of “controller” and “control” does not distinguish over the reference patent. Claim 1 of the instant application is therefore not patentably distinct from claim 8 of the reference patent, and as such is unpatentable for obvious-type double patenting.  Applicant merely broadens the scope of the instant application by not including several limitations of the reference patent. Claim 6 of the instant application is similar to claim 1 of the instant application, but contains a storage circuit configured to store information about the access unit. This is also disclosed by the claims of the reference patent, specifically in claim 1, lines 8-9.   Claim 11 of the instant application is similar to claim 6 of the instant application, but broader, as it omits the form factor limitation. Therefore, claim 11 is also unpatentable over the reference patent. Claim 16 is similar to claim 6, and also unpatentable over the reference patent, using a similar analysis.  Claims 2-5, 7-10, 12-15 and 17-20 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Scharam, US Patent 8,732,384.
With respect to claim 1, Scharam teaches a memory device comprising: 
a plurality of memories, in col. 3, lines 16-39, memories 210 and 215; 
a plurality of access units, in col. 5, lines 38-55, the different memory access units; and 
a controller configured to control data from an access unit according to operation cycle different to another access unit whose form factor is different to that of the access unit, in col. 5, lines 56-61, the controller accessing the memory using the minimum memory access unit, which we know can be varied from lines 38-55. 
With respect to claim 2, Scharam teaches the memory device of claim 1, wherein the access unit has burst length different to another access unit, in col. 6, lines 18-23. 
With respect to claim 3, Scharam teaches the memory device of claim 1, wherein the controller configured to generate an internal command based on the access unit, in col. 5, lines 28-32. 
With respect to claim 4, Scharam teaches the memory device of claim 1, wherein the controller comprising a storage circuit configured to store information about the access unit, in col. 6, lines 38-50. 
With respect to claim 6, Scharam teaches a memory device comprising: 
a plurality of memories, in col. 3, lines 16-39, memories 210 and 215; 
a plurality of access units, in col. 5, lines 38-55, the different memory access units; and 
a controller configured to manage data from an access unit according to operation cycle different to another access unit whose form factor is different to that of the access unit, in col. 5, lines 56-61, the controller accessing the memory using the minimum memory access unit, which we know can be varied from lines 38-55. 
a storage circuit configured to store information about the access unit, in col. 6, lines 38-50. 
With respect to claim 7, Scharam teaches the memory device of claim 6, wherein the access unit has burst length different to another access unit, in col. 6, lines 18-23. 
With respect to claim 8, Scharam teaches the memory device of claim 6, wherein the controller configured to generate an internal command based on the access unit, in col. 5, lines 28-32. 
With respect to claim 9, Scharam teaches the memory device of claim 6, wherein the controller comprising an access unit comparison circuit configured to compare a size of the data with the access unit, in col 6, lines 38-50.
With respect to claim 11, Scharam teaches a memory device comprising: 
a plurality of memories, in col. 3, lines 16-39, memories 210 and 215; 
a plurality of access units, in col. 5, lines 38-55, the different memory access units; and 
a controller configured to control data from an access unit according to operation cycle different to another access unit, in col. 5, lines 56-61, the controller accessing the memory using the minimum memory access unit, which we know can be varied from lines 38-55. 
a storage circuit configured to store information about the access unit, in col. 6, lines 38-50. 
With respect to claim 12, Scharam teaches the memory device of claim 11, wherein the access unit has burst length different to another access unit, in col. 6, lines 18-23. 
With respect to claim 13, Scharam teaches the memory device of claim 11, wherein the controller configured to generate an internal command based on the access unit, in col. 5, lines 28-32. 
With respect to claim 14, Scharam teaches the memory device of claim 11, wherein the controller comprising an access unit comparison circuit configured to compare a size of the data with the access unit, in col 6, lines 38-50.
With respect to claim 16, Scharam teaches a memory device comprising: 
a plurality of memories, in col. 3, lines 16-39, memories 210 and 215; 
a plurality of access units, in col. 5, lines 38-55, the different memory access units; and 
a controller configured to control data from an access unit according to operation cycle different to another access unit whose form factor is different to that of the access unit, in col. 5, lines 56-61, the controller accessing the memory using the minimum memory access unit, which we know can be varied from lines 38-55. 
a storage circuit configured to store information about the access unit, in col. 6, lines 38-50. 
With respect to claim 17, Scharam teaches the memory device of claim 16, wherein the access unit has burst length different to another access unit, in col. 6, lines 18-23. 
With respect to claim 18, Scharam teaches the memory device of claim 16, wherein the controller configured to generate an internal command based on the access unit, in col. 5, lines 28-32. 
With respect to claim 19, Scharam teaches the memory device of claim 16, wherein the controller comprising an access unit comparison circuit configured to compare a size of the data with the access unit, in col 6, lines 38-50.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharam as applied to claims 1, 6, 11 and 16 above, in view Lee, USPGPub 2011/0320688.
With respect to claim 5, Scharam teaches all limitations of the parent claim, but fails to teach error correction. Lee teaches the memory device of claim 1, wherein the controller comprising an error correction circuit configure to generate an error correction information and perform error correction on a read data read from a memory, in par. 96.
It would have been obvious to one of ordinary skill in the art, having the teachings of Scharam and Lee before him before the earliest effective filing date, to modify the memory access system of Scharam with the memory access system of Lee, in order to use error correction, which allows data to be restored, as taught by Lee in par. 96.
Claims 10, 15, and 20 are rejected using similar logic as claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/MICHAEL ALSIP/Primary Examiner, Art Unit 2136